





TRUST UNDER THE GENTEX CORPORATION


NON-QUALIFIED DEFERRED COMPENSATION PLAN




This Agreement made this 1st day of May, 2019, by and between Gentex Corporation
(“Company”) and Wells Fargo Bank, National Association (“Trustee”).


WHEREAS, Company has adopted the Gentex Corporation Non-Qualified Deferred
Compensation Plan (“Plan”) that provides benefits to certain management or
highly compensated employees of Company;
WHEREAS, Company has incurred or expects to incur liability to such employees
under the terms of the Plan;
WHEREAS, Company wishes to establish this trust named the Trust Under the Gentex
Corporation Non-Qualified Deferred Compensation Plan (“Trust”) and to contribute
to the Trust assets that shall be held therein, subject to the claims of
Company’s creditors in the event the Company is Insolvent, until paid to Plan
participants and their beneficiaries in such manner and at such times as
specified in the Plan;
WHEREAS, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Plan as an unfunded
plan maintained for the purpose of providing deferred compensation for a select
group of management or highly compensated employees for purposes of Title I of
the Employee Retirement Income Security Act of 1974; and
WHEREAS, it is the intention of Company to make contributions to the Trust to
provide itself with a source of funds to assist it in the meeting of its
liabilities under the Plan.
NOW, THEREFORE, the parties do hereby establish the Trust and agree that the
Trust shall be comprised, held, and disposed of as follows:






--------------------------------------------------------------------------------



Section 1
Establishment of Trust
1.1 The Company hereby deposits with the Trustee in the Trust one thousand
dollars and zero cents ($1,000.00) which shall become the principal of the
Trust. The Company, in its sole discretion, shall make additional deposits of
cash or other property acceptable to the Trustee to augment the principal to be
held, administered and disposed of by Trustee as provided in this Trust
Agreement.
1.2 The Trust hereby established is revocable by Company; it shall become
irrevocable upon a Change in Control.
1.3 The Trust is intended to be a grantor trust, of which Company is the
grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Internal Revenue Code of 1986, as amended, and shall be
construed accordingly.
1.4 The principal of the Trust and any earnings thereon shall be held separate
and apart from other funds of Company and shall be used exclusively for the uses
and purposes of Plan participants and general creditors as herein set forth.
Plan participants and their beneficiaries shall have no preferred claim on, or
any beneficial ownership interest in, any assets of the Trust. Any rights
created under the Plan and this Trust Agreement shall be mere unsecured
contractual rights of Plan participants and their beneficiaries against Company.
Any assets held by the Trust will be subject to the claims of Company’s general
creditors under federal and state law in the event of the Company is Insolvent.
1.5 Upon a Change of Control, Company shall as soon as possible but in no event
longer than 30 days following the Change in Control make an irrevocable
contribution to the Trust in an amount that is sufficient to pay each Plan
participant or beneficiary the benefits to which Plan participants or their
beneficiaries would be entitled pursuant to the terms of the Plan as of the date
on which the Change in Control occurred.






--------------------------------------------------------------------------------



Section 2
Payments to Plan Participants and Their Beneficiaries
2.1 Company shall provide instructions (the “Payment Instructions”) acceptable
to Trustee for determining: the amounts payable to Plan participants and
beneficiaries, the form in which such amounts are to be paid (as provided for or
available under the Plans), and the time of commencement for payment of such
amounts. The Payment Instructions shall include state and federal tax
withholding guidelines.
Except as otherwise provided herein, the Trustee shall, at the direction of
Company: (1) make payments to the Plan’s participants and beneficiaries as they
become due (in accordance with the Plan and applicable law); or (2) reimburse
the Company for payments of Plan benefits made by Company directly to Plan
participants or beneficiaries upon receipt by the Trustee of satisfactory
evidence that the Company has made the direct payments. If Company directs that
the Trustee pay benefits directly to Plan participants and/or beneficiaries, the
Trustee shall make such payments in accordance with the applicable Payment
Instructions.
If the Trustee is making a benefit payment, the Trustee shall make provision for
the reporting and withholding of any federal, state, or local taxes that may be
required to be withheld with respect to the payment pursuant to the terms of the
Plan and shall pay amounts withheld to the appropriate taxing authorities or
determine that such amounts have been reported, withheld, and paid by Company.
2.2 The entitlement of a Plan participant or his or her beneficiaries to
benefits under the Plan shall be determined by Company or its designee, and any
claim for such benefits shall be considered and reviewed under the procedures
set out in the Plan.
2.3 If Company decides to make a benefit payment, Company shall notify Trustee
of its decision to make the payment directly prior to the time that the amount
is payable. In addition, if the principal of the Trust, and any earnings
thereon, are not sufficient to make payments of benefits in accordance with the
terms of the Plan, Company shall make the balance of each such payment as it
falls due. Trustee shall notify Company where principal and earnings are not
sufficient.






--------------------------------------------------------------------------------



Section 3
Trustee Responsibility Regarding Payments
to Trust Beneficiary When Company Is Insolvent
3.1 Trustee shall cease payment of benefits to Plan participants and their
beneficiaries if the Company is Insolvent. Company shall be considered
“Insolvent” for purposes of this Trust Agreement if (i) Company is unable to pay
its debts as they become due; or (ii) Company is subject to a pending proceeding
as a debtor under the United States Bankruptcy Code.
3.2 At all times during the continuance of this Trust, as provided in
Section 1.4, the principal and income of the Trust shall be subject to claims of
general creditors of Company under federal and state laws as set forth below.
(a) The Board of Directors and the Chief Executive Officer of Company shall have
the duty to inform Trustee in writing of Company’s Insolvency. If a person
claiming to be a creditor of Company alleges in writing to Trustee that Company
has become Insolvent, Trustee shall determine whether Company is Insolvent and,
pending such determination, Trustee shall discontinue payment of benefits to
Plan participants or their beneficiaries.
(b) Unless Trustee has actual knowledge Company is Insolvent, or has received
notice from Company or a person claiming to be a creditor alleging that Company
is Insolvent, Trustee shall have no duty to inquire whether Company is
Insolvent. Trustee may in all events rely on such evidence concerning Company’s
solvency as may be furnished to Trustee and that provides Trustee with a
reasonable basis for making a determination concerning Company’s solvency.
(c) If at any time Trustee has determined that Company is Insolvent, Trustee
shall discontinue payments to Plan participants or their beneficiaries and shall
hold the assets of the Trust for the benefit of Company’s general creditors.
Nothing in this Trust Agreement shall in any way diminish any rights of Plan
participants or their beneficiaries to pursue their rights as general creditors
of Company with respect to benefits due under the Plan or otherwise.
(d) Trustee shall resume the payment of benefits to Plan participants or their
beneficiaries only after Trustee has determined that Company is not Insolvent
(or is no longer Insolvent).
(e) Provided that there are sufficient assets, if Trustee discontinues the
payment of benefits from the Trust pursuant to Section 3.1 and subsequently
resumes such payments, the first payment following such discontinuance shall
include the aggregate amount of all payments due to Plan participants



--------------------------------------------------------------------------------



or their beneficiaries under the terms of the Plan for the period of such
discontinuance, less the aggregate amount of any payments made to Plan
participants or their beneficiaries by Company in lieu of the payments provided
for hereunder during any such period of discontinuance.


Section 4
Payments to Company
4.1 At any time prior to a Change in Control, the Company shall have the right
to direct the Trustee to pay to the Company any assets held in the Trust. Except
as provided in Sections 2 and 3, after the Trust has become irrevocable, Company
shall have no right or power to direct Trustee to return to Company or to divert
to others any of the Trust assets before all payment of benefits have been made
to Plan participants and their beneficiaries pursuant to the terms of the Plan,
and all expenses of the Trust currently due and owing have been paid.


Section 5


Investment Authority


5.1 Company shall direct Trustee and Trustee will invest the Trust assets and
dispose of the Trust assets only as directed in writing by Company or the
designated investment manager or managers, as applicable. No Plan participant
shall have any right to direct Trustee as to the investment of the Trust assets,
except as authorized in the Plan. Company shall have the right at any time, and
from time to time in its sole discretion, to substitute assets of equal fair
market value for any asset held by the Trust. This right is exercisable by
Company in a nonfiduciary capacity without the approval or consent of any person
in a fiduciary capacity.


(a) The Company shall, subject to this Section, direct the Trustee with respect
to investments.


(1) The Company may direct the Trustee to segregate all or a portion of the
funds of the Trust in a separate investment account or accounts and may appoint
one or more investment managers and/or an investment committee established by
the Company to direct the investment and reinvestment of each such investment
account or accounts. In such event, the Company shall notify the Trustee of the
appointment of each such investment manager and/or investment committee.


(2) Thereafter the Trustee shall make every sale or investment with respect to
such investment account as directed in writing by the investment manager or
investment committee. It shall be the duty of the Trustee to act strictly in
accordance with each direction.






--------------------------------------------------------------------------------



(3) Notwithstanding the foregoing, the Trustee, without obtaining prior approval
or direction from an investment manager or investment committee, shall invest
cash balances held by it from time to time in short term cash equivalents
including, but not limited to, through the medium of any short term fund
established and maintained by the Trustee subject to the instrument establishing
such trust fund, U.S. Treasury Bills, commercial paper (including such forms of
commercial paper as may be available through the Trustee’s Trust Department),
certificates of deposit (including certificates issued by the Trustee in its
separate corporate capacity), and similar type securities, with a maturity not
to exceed one year; and, furthermore, sell such short term investments as may be
necessary to carry out the instructions of an investment manager or investment
committee regarding more permanent type investment and directed distributions.
In general, investments shall remain in such short-term funds no longer than
seven (7) days.


(b) The Company shall have, in its sole discretion, the authority and the power
to direct the Trustee in investing and reinvesting the funds of the Trust:


(1) To invest and reinvest in any readily marketable common and preferred
stocks, bonds, notes, debentures (including convertible stocks and securities
but not including any stock or security of the Trustee other than a de minimus
amount held in a mutual fund), certificates of deposit or demand or time
deposits (including any such deposits with the Trustee), and mutual funds,
without being limited to the classes or property in which the Trustee is
authorized to invest by any law or any rule of court of any state and without
regard to the proportion any such property may bear to the entire amount of the
funds of the Trust. Without limitation, the Trustee may invest the Trust in any
investment company (including any investment company or companies for which
Wells Fargo Bank, National Association or an affiliated company acts as the
investment advisor) or, any insurance contract or contracts issued by an
insurance company or companies, including life insurance contracts on the life
of one or more Plan participants, in each case as the Trustee may determine
provided that the Trustee may in its sole discretion keep such portion of the
Trust in cash or cash balances for such reasonable periods as may from time to
time be deemed advisable pending investment or in order to meet contemplated
payments of benefits;
 
(2) To invest and reinvest all or any portion of the funds of the Trust
collectively through the medium of any proprietary mutual fund that may be
established and maintained by the Trustee;


(3) To commingle for investment purposes all or any portion of the funds of the
Trust with assets of any other similar trust or trusts established by the
Company with the Trustee for the purpose of safeguarding deferred compensation
or retirement income benefits of its employees and/or directors;


(4) To retain any property at any time received by the Trustee;


(5) To sell or exchange any property held by it at public or private sale, for
cash or on credit, to grant and exercise options for the purchase or exchange
thereof, to exercise all conversion or subscription rights pertaining to any
such property and to enter into any covenant or agreement to purchase any
property in the future;


(6) To participate in any plan of reorganization, consolidation, merger,
combination, liquidation or other similar plan relating to property held by it
and to consent to or oppose



--------------------------------------------------------------------------------



any such plan or any action thereunder or any contract, lease, mortgage,
purchase, sale or other action by any person;


(7) To deposit any property held by it with any protective, reorganization or
similar committee, to delegate discretionary power thereto, and to pay part of
the expenses and compensation thereof for any assessments levied with respect to
any such property to be deposited;


(8) To hold uninvested any moneys received by it, without liability for interest
thereon, but only for a reasonable period of time in anticipation of payments
due for investments, reinvestments, expenses or disbursements;


(9) To exercise any and all voting rights associated with Trust assets, give
proxies, participate in any voting trusts, mergers, consolidations or
liquidations, tender shares and exercise stock subscription or conversion
rights;


(10) To employ, upon separate written agreement with the Company, suitable
contractors and counsel, who may be counsel to the Company or to the Trustee,
and to pay their reasonable expenses and compensation from the Fund to the
extent not paid by the Company;


(11) To register investments in its own name or in the name of a nominee; and to
combine certificates representing securities with certificates of the same issue
held by it in other fiduciary capacities or to deposit or to arrange for the
deposit of such securities with any depository, even though, when so deposited,
such securities may be held in the name of the nominee of such depository with
other securities deposited therewith by other persons, or to deposit or to
arrange for the deposit of any securities issued or guaranteed by the United
States government, or any agency or instrumentality thereof, including
securities evidenced by book entries rather than by certificates, with the
United States Department of the Treasury or a Federal Reserve Bank, even though,
when so deposited, such securities may not be held separate from securities
deposited therein by other persons; provided, however, that no securities held
in the funds of the Trust shall be deposited with the United States Department
of the Treasury or a Federal Reserve Bank or other depository in the same
account as any individual property of the Trustee, and provided, further, that
the books and records of the Trustee shall at all times show that all such
securities are part of the Trust funds of the Trust;


(12) To settle, compromise or submit to arbitration any claims, debts or damages
due or owing to or from the Trust, respectively, to commence or defend suits or
legal proceedings to protect any interest of the Trust, and to represent the
Trust in all suits or legal proceedings in any court or before any other body or
tribunal; provided, however, that the Trustee shall not be required to take any
such action unless it shall have been indemnified by the Company to its
reasonable satisfaction against liability or expenses it might incur therefrom;


(13) To hold any other class of assets which may be contributed by the Company
and  that is deemed reasonable by the Trustee, unless expressly prohibited
herein;


(14) To loan any securities at any time held by it to brokers or dealers upon
such security as may be deemed advisable, and during the terms of any such loan
to permit the loaned securities to be transferred into the name of and voted by
the borrower or others; and






--------------------------------------------------------------------------------



(15) Generally, to do all acts, whether or not expressly authorized, that the
Trustee may deem necessary or desirable for the protection of the funds of the
Trust.


(c) The Company shall have the right at any time, and from time to time in its
sole discretion, to substitute assets (other than securities issued by the
Trustee or the Company) of equal fair market value for any asset held by the
Trust. This right is exercisable by the Company in a nonfiduciary capacity
without the approval or consent of any person in a fiduciary capacity.


(d) The Trustee shall neither be liable nor responsible for any loss resulting
to the funds of the Trust by reason of any sale or purchase of an investment
directed by the Company, an investment manager or investment committee nor by
reason of the failure to take any action with respect to any investment which
was acquired pursuant to any such direction in the absence of further directions
of the Company, such investment manager or investment committee.


(e) All rights associated with any investment held by the Trust, including but
not limited to, exercising or voting of proxies, in person or by general or
limited proxy, shall be in accordance with and as directed in writing by the
Company or its authorized representative.




Section 6


Disposition of Income
6.1 During the term of this Trust, all of the income received by the Trust, net
of expenses and taxes, shall be added to the principal of the Trust and
reinvested.


Section 7


Accounting by Trustee


7.1 Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be made,
including such specific records as shall be agreed upon in writing between
Company and Trustee. Within 60 days following the close of each calendar year
and within 30 days after the removal or resignation of Trustee, Trustee shall
deliver to Company a written account of its administration of the Trust during
such year or during the period from the close of the last preceding year to the
date of such removal or resignation, setting forth all investments, receipts,
disbursements, and other transactions effected by it, including a description of
all securities and investments purchased and sold with the cost or net proceeds
of such purchases or sales (accrued interest paid or receivable being shown
separately), and showing all cash, securities, and other property held in the
Trust at the end of such year or as of the date of such removal or resignation,
as the case may be. If the fair market value of an asset in the funds of the
Trust is not available when necessary for accounting or reporting purposes, the
fair value of the asset shall be determined in good faith by the Company,
assuming an orderly liquidation at the time of such determination. If there is a
disagreement between the Trustee and anyone as to any act or transaction
reported in an accounting, the Trustee shall have the right to have its account
settled by a court of competent jurisdiction. At the direction of the Company,
the Trustee shall be entitled to hold and to



--------------------------------------------------------------------------------



commingle the assets of the Trust in one funds of the Trust for investment
purposes and may create one or more sub-accounts.


(b) Upon the expiration of 180 days from the date of filing such annual or other
account, the Trustee shall be forever released and discharged from any liability
or accountability to anyone with respect to the propriety of its acts or
transactions shown in such account except with respect to any acts or
transactions as to which the Company shall within such 180 day period file with
the Trustee a written statement claiming negligence, willful misconduct or lack
of good faith on the part of the Trustee. 


(c)  The Trustee shall retain its records relating to the Trust as long as
necessary for the proper administration thereof and at least for any period
required by applicable law or six (6) years, whichever is longer.






Section 8
Responsibility of Trustee
8.1 Trustee shall act with the care, skill, prudence, and diligence under the
circumstances then prevailing that a prudent person acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims; provided, however, that Trustee shall incur no
liability to any person for any action taken pursuant to a direction, request,
or approval given by Company that is contemplated by, and in conformity with,
the terms of the Plan or this Trust and is given in writing by Company.


8.2 The Company hereby indemnifies the Trustee against losses, liabilities,
claims, costs and expenses in connection with the administration of the Trust,
unless resulting from the gross negligence or willful misconduct of Trustee, or
a breach of trust committed in bad faith or with reckless indifference to the
purpose of the trust or the interest of the participants or beneficiaries. The
Trustee shall be indemnified and saved harmless by the Company from and against
any and all personal liability to which the Trustee may be subjected by carrying
out any directions of the Company, an investment manager or investment committee
issued pursuant hereto or for failure to act in the absence of directions of the
Company, investment manager or investment committee; provided, however, the
Trustee shall not be so indemnified if it participates knowingly in, or
knowingly undertakes to conceal, an act or omission of the Company, an
investment manager or investment committee. The Trustee may rely upon any order,
certificate, notice, direction or other documentary confirmation purporting to
have been issued by the Company, investment manager or investment committee
which the Trustee believes to be genuine and to have been issued by the Company,
investment manager or investment committee. The Trustee shall not be charged
with knowledge of the termination of the appointment of any investment manager
or investment committee until it receives written notice thereof from the
Company. Upon separate written consent of the Company, the Trustee may undertake
or defend any litigation arising in connection with this Trust or to protect a
Participant’s or Beneficiary’s rights under the Plan. In such case, and only
upon separate written consent of the Company, the Company agrees to indemnify
the Trustee against the Trustee's costs, reasonable expenses and liabilities
(including, without limitation, attorneys' fees and expenses) relating thereto
and to



--------------------------------------------------------------------------------



be primarily liable for such payments. This indemnification and any other hold
harmless provisions in this Trust Agreement shall survive the termination of
this Trust Agreement.
8.3 Trustee may consult with legal counsel (who may also be counsel for Company
generally) with respect to any of its duties or obligations hereunder.
8.4 Trustee may hire agents, accountants, actuaries, investment advisors,
financial consultants, or other professionals to assist it in performing any of
its duties or obligations hereunder.
8.5 Trustee shall have, without exclusion, all powers conferred on Trustees by
applicable law, unless expressly provided otherwise herein; provided, however,
that if an insurance policy is held as an asset of the Trust, Trustee shall have
no power to name a beneficiary of the policy other than the Trust, to assign the
policy (as distinct from conversion of the policy to a different form) other
than to a successor Trustee, or to loan to any person the proceeds of any
borrowing against such policy.
8.6 Notwithstanding any powers granted to Trustee pursuant to this Trust
Agreement or to applicable law, Trustee shall not have any power that could give
this Trust the objective of carrying on a business and dividing the gains
therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Internal Revenue Code.


8.7 The Trustee is not a party to, and has no duties or responsibilities under,
the Plan other than those that may be expressly contained in this Trust
Agreement.


8.8 The Trustee shall have no duties, responsibilities or liability with respect
to the acts or omissions of any prior or successor Trustee.


Section 9
Compensation and Expenses of Trustee
9.1 Company shall pay all administrative and Trustee’s fees and expenses, except
for administrative expenses charged to an individual participant’s account
(e.g., distribution fee). Absent dispute, if not so paid by the Company within
45 days of the Company’s receipt of the invoice, the fees and expenses shall be
paid from the Trust.






--------------------------------------------------------------------------------



Section 10
Resignation and Removal of Trustee
10.1 Trustee may resign at any time by written notice to Company, which shall be
effective 60 days after receipt of such notice unless Company and Trustee agree
otherwise.
10.2 Trustee may be removed by Company on 30-days’ notice or upon shorter notice
accepted by Trustee.
10.3 Upon a Change in Control, Company may remove Trustee only with the consent
of 75% or more of all participants and the primary beneficiary of any deceased
participant.
10.4 Upon resignation or removal of Trustee and appointment of a successor
Trustee, all assets shall subsequently be transferred to the successor Trustee.
The transfer shall be completed within 30 days after receipt of notice of
resignation, removal, or transfer, unless Company extends the time limit.
10.5 If Trustee resigns or is removed, a successor shall be appointed, in
accordance with Section 11, by the effective date of resignation or removal
under Section 10.1 or 10.2. If no such appointment has been made, Trustee may
apply to a court of competent jurisdiction for appointment of a successor or for
instructions. All expenses of Trustee in connection with the proceeding shall be
allowed as administrative expenses of the Trust.


Section 11
Appointment of Successor
11.1 If Trustee resigns or is removed, Company may appoint any third party, such
as a bank trust department or other party that may be granted corporate trustee
powers under state law, as a successor to replace Trustee upon resignation or
removal. The appointment shall be effective when accepted in writing by the new
Trustee, who shall have all of the rights and powers of the former Trustee,
including ownership rights in the Trust assets, unless provided otherwise in the
agreement with the successor Trustee. The former Trustee shall execute any
instrument necessary or reasonably requested by Company or the successor Trustee
to evidence the transfer.
11.2 The successor Trustee need not examine the records and acts of any prior
Trustee and may retain or dispose of existing Trust assets, subject to Sections
7 and 8. The successor Trustee shall not be responsible



--------------------------------------------------------------------------------



for and Company shall indemnify and defend the successor Trustee from any claim
or liability resulting from any action or inaction of any prior Trustee or from
any other past event.
Section 12
Amendment or Termination
12.1 This Trust may be amended by a written instrument executed by Trustee and
Company. Notwithstanding the foregoing, no such amendment shall conflict with
the terms of the Plan or shall make the Trust revocable after it has become
irrevocable in accordance with Section 1.2. Actions on behalf of Company shall
be taken by the Board of Directors of Gentex Corporation, or any committee
delegated such authority by the Company (“Committee”). Further, the Company (or
Committee to the extent delegated) shall have the authority to take any action
that the Company (or Committee) is authorized to take under the terms of the
Trust.
12.2 The Trust shall not terminate until the date on which Plan participants and
their beneficiaries are no longer entitled to benefits pursuant to the terms of
the Plan, unless sooner revoked in accordance with Section 1.2. Upon termination
of the Trust, any assets remaining in the Trust shall be returned to Company.
12.3 Upon written approval of par-ticipants or beneficiaries entitled to payment
of benefits pursuant to the terms of the Plan, Company may terminate this Trust
prior to the time all benefit payments under the Plan have been made. All assets
in the Trust at termination shall be returned to Company.


Section 13
Miscellaneous
13.1 Any provision of this Trust Agreement prohibited by law shall be
ineffective to the extent of any such prohibition, without invalidating the
remaining provisions.
13.2 Benefits payable to Plan participants and their beneficiaries under this
Trust Agreement may not be anticipated, assigned (either at law or in equity),
alienated, pledged, encumbered, or subjected to attachment, garnishment, levy,
execution, or other legal or equitable process.
13.3 This Trust Agreement shall be governed by and construed in accordance with
the laws of Michigan.




--------------------------------------------------------------------------------



13.4 For purposes of this Trust, a “Change in Control” has the definition set
forth in the Plan.


13.5 If a provision of this Trust Agreement requires that a communication or
document be provided to the Trustee in writing or written form, that requirement
may also be satisfied by a facsimile transmission, electronic mail or other
electronic transmission of text (including electronic records attached thereto),
if the Trustee reasonably believes such communication or document has been
signed, sent or presented (as applicable) by any person or entity authorized to
act on behalf of the Company. Any electronic mail or other electronic
transmission of text will be deemed signed by the sender if the sender’s name or
electronic address appears as part of, or is transmitted with, the electronic
record. The Trustee will not incur any liability to anyone resulting from
actions reasonably taken in good faith reliance on such communication or
document. Nor shall the Trustee incur any liability in executing instructions
from any person or entity authorized to act on behalf of the Company prior to
receipt by it of notice of the revocation of the written authority of such
person or entity.


Section 14
Effective Date
14.1 The effective date of this Trust Agreement shall be May 1, 2019.


SECTION 15


Confidentiality


15.1 This Trust Agreement and certain information relating to the Trust is
"Confidential Information" pursuant to applicable federal and state law, and as
such it shall be maintained in confidence and not disclosed, used or duplicated,
except as described in this Section. If it is necessary for the Trustee to
disclose Confidential Information to a third party in order to perform the
Trustee's duties hereunder and the Company has authorized the Trustee to do so,
the Trustee shall disclose only such Confidential Information as is necessary
for such third party to perform its obligations to the Trustee and shall, before
such disclosure is made, ensure that said third party understands and agrees to
the confidentiality obligations set forth herein. The Trustee and the Company
shall maintain appropriate information security programs and adequate
administrative and physical safeguards to prevent the unauthorized disclosure,
misuse, alteration or destruction of Confidential Information, and shall inform
the other party as soon as possible of any security breach or other incident
involving possible unauthorized disclosure of or access to Confidential
Information. Confidential Information shall be returned to the disclosing party
upon request. Confidential Information does not include information that is
generally known or available to the public, provided, however, that this
exception shall not apply to any publicly available information to the extent



--------------------------------------------------------------------------------



that the disclosure or sharing of the information by one or both parties is
subject to any limitation, restriction, consent, or notification requirement
under any applicable federal or state information privacy law or regulation. If
the receiving party is required by law to disclose Confidential Information, the
receiving party may do so without breaching this Section, but shall first
provide the disclosing party with prompt written notice of such pending
disclosure so that the disclosing party may seek a protective order or other
appropriate remedy or waive compliance with the provisions of this Section,
unless such notice is prohibited by law.


SECTION 16


Force Majeure


16.1 Notwithstanding anything to the contrary contained herein, the Trustee
shall not be responsible or liable for any losses to the Funds of the Trust
resulting from any event beyond the reasonable control of the Trustee, including
but not limited to nationalization, expropriation, seizure, eminent domain or
similar action by any governmental authority; or enactment, promulgation,
imposition or enforcement by any such governmental authority of currency
restrictions, exchange controls, levies or other charges affecting the Trust’s
property; or the breakdown, failure or malfunction of any utility,
telecommunication, or computer systems that is not owned or controlled by the
Trustee; or any order or regulation of any banking or securities industry
including changes in market rules and market conditions affecting the execution
or settlement of transactions; or poor or incomplete data provided by the
Company; or acts of war, terrorism, insurrection or revolution; or acts of God;
or any other similar event.






The remainder of this page is intentionally blank.
Signatures appear on the following page.

































--------------------------------------------------------------------------------





























Gentex Corporation     Wells Fargo Bank, National Association




By:_________________________________  By:_________________________________       


Its:_________________________________  Its:_________________________________       













